Blackburn, Judge.
Following a joint bench trial, appellant Anderson Holmes a/k/a iolmes Anderson was convicted of trafficking cocaine, improper lane ¡hange, and giving a false name; and appellant Chris Anthony Dudley vas convicted of trafficking cocaine. On appeal, both Dudley and iolmes challenge the trial court’s denial of their joint motion to sup-jress.
At the motion to suppress hearing, Officers Richard Daly and iJark Whitwell of the narcotics unit of the Clayton County Police De->artment testified that at approximately 6:25 p.m. on October 6,1993, hey were in a patrol car parked in the median of Interstate 75 when hey observed a Ford Bronco traveling in the left southbound lane in ixcess of the posted speed limit. Without using any signals, the ironco then proceeded into the right lane and slowed down suddenly n front of another vehicle and nearly caused a collision. Based upon heir observation of those traffic violations, the officers activated their mergency lights and proceeded behind the Bronco. After traveling a hort distance, Holmes, the driver of the Bronco, pulled to the right f the roadway into the emergency lane. Dudley was a passenger in he vehicle. .
When Officer Daly asked Holmes for identification and proof of isurance, Holmes gave the officer Dudley’s license and insurance ard, stating that he did not have his license with him. He asked Iolmes to exit the vehicle and step to the rear of the vehicle. He then sked Holmes for his name, and Holmes supplied the officer with a fise name. Dudley informed the officer of Holmes’ correct name, and Iolmes was subsequently placed under arrest for giving the officer a fise name.
Officer Whitwell asked Dudley to exit the vehicle and for consent ) search the vehicle, which Dudley owned. Dudley consented to a iarch. During the search, Officer Whitwell found large bricks of co-fine in brown paper bags in the glove compartment. Both men were ibsequently taken into custody and transported to the Clayton ounty Police Department.
Both Holmes and Dudley testified that Holmes was driving the ronco with the flow of traffic and did not change lanes until the of-cers pulled behind them and activated their emergency lights. Dud-y further testified that when he exited the vehicle, Officer Whitwell ut him against the truck and frisked him but did not ask him if he >uld search the vehicle.
1. The defendants maintain that the investigatory stop of the ve-ele was pretextual and not based upon a reasonable suspicion of iminal conduct, and therefore violated the state and federal consti*828tutions.
“Although an officer may conduct a brief investigative stop of a vehicle, such a stop must be justified by specific, articulable facts sufficient to give rise to a reasonable suspicion of criminal conduct. Investigative stops ... are analogous to Terry-stops [of vehicles], and are invalid if based upon only unparticularized suspicion or hunch. An investigatory stop must be justified by some objective manifestation that the person stopped is, or is about to be, engaged in criminal activity. In determining when an investigatory stop is unreasonably pretextual, the proper inquiry is not whether the officer could validly have made the stop but whether under the same circumstances a reasonable officer would have made the stop in the absence of the invalic purpose.” (Citations and punctuation omitted.) Anthony v. State, 211 Ga. App. 622, 625 (4) (441 SE2d 70) (1993). In reviewing the trial court’s order on a motion to suppress, it must be viewed most favorably to uphold the trial court’s judgment. See Tate v. State, 264 Ga. 53 (1) (440 SE2d 646) (1994).
Holmes was observed driving the Bronco in excess of the postee speed limit and making an abrupt lane change which almost caused £ collision. We cannot say that a reasonable officer would not hav< stopped the vehicle, therefore, defendants’ contention that their post detention statements were tainted is without merit.
2. Defendants argue that the search of the vehicle was constitu tionally impermissible because the officers did not have probabk cause to believe that the vehicle contained evidence of a crime. Thi contention is without merit as Dudley consented to the search of hi¡ vehicle.
Although Dudley denied having given consent to the searcl “[w]here there is a conflict in the evidence on the motion to sup press, the ruling of the trial court will be upheld where there is evi dence to authorize a finding in support of his order.” (Citations an< punctuation omitted.) State v. Holton, 205 Ga. App. 434, 437 (2) (422 SE2d 295) (1992). “[I]nherent within the denial of this suppression motion is the trial court’s finding that appellant^’] consent to searcl I was made voluntarily. [Since] a question of credibility had existed re garding the voluntariness of the consent to search, insofar as the trie court’s ruling reflects a resolution of this question of credibility i favor of the State, we find no error as such is supported by the evi dence.” (Citations and punctuation omitted.) O’Donnell v. State, 20 Ga. App. 829, 833 (1) (409 SE2d 579) (1991). Valid consent to search eliminates the need for probable cause and results in a waive of Fourth Amendment rights related thereto. See Calixte v. Statt 197 Ga. App. 723 (2) (399 SE2d 490) (1990). In addition, since th investigatory stop was legal it did not taint Dudley’s consent to tb search of his vehicle. See Wilson v. State, 210 Ga. App. 886 (43 *829SE2d 867) (1993). In view of our determination, we need not address whether Holmes had standing to challenge the search. See O’Donnell, supra.
Decided October 12, 1994.
Joseph A. Maccione, for appellants.
Robert E. Keller, District Attorney, Per B. Normark, Assistant District Attorney, for appellee.

Judgment affirmed.


Birdsong, P. J., concurs. Ruffin, J., concurs in judgment only.